DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 13 March 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because:
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
In the present instance, the drawings are objected to because Figures 2-19, when presented in black-and-white rather than in grey-color scale as filed, fail to clearly distinguish the various curves, shown in each figure, from each other, and fail to clearly show which curve corresponds to which element in the legend provided with each of the aforementioned figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not appear to teach nor immediately render obvious the subject matter recited in at least independent claims 1, 8, and 15 of the present application.  In particular, the prior art of record does not appear to teach nor immediately render obvious the claimed subject matter directed to at least the following:
dividing each of the two or more systems (autonomous vehicle systems as recited in claim 1, and computer-based systems as recited in claim 8) into two or more subgroups each having one or more agents (wherein: in claim 1, each agent includes one or more processors in an autonomous vehicle; and in claim 8, the one or more agents comprise one or more corresponding processors and are part of the overall multi-agent system); 
determining two or more consensus states, wherein each subgroup of the two or more subgroups has a single objective function known to each agent of the subgroup, wherein each consensus state minimizes the single objective function corresponding to the subgroup, and wherein the two or more consensus states satisfy conditions corresponding to a sum of a first derivative of the single objective function for each agent of each corresponding subgroup being equal to zero; and 
controlling the two or more systems according to the two or more consensus states.
For example: 
each of Oyedeji et al. (‘Couple-Group Consensus Conditions for General First-Order Multiagent Systems with Communication Delays’), Zhao et al. (‘Output Feedback Control for Couple-Group Consensus of Multiagent Systems’), and Liu et al. (‘Couple-Group Consensus for Multiagent Systems via Time-determining two or more consensus states, wherein each subgroup of the two or more subgroups has a single objective function known to each agent of the subgroup, wherein each consensus state minimizes the single objective function corresponding to the subgroup, and wherein the two or more consensus states satisfy conditions corresponding to a sum of a first derivative of the single objective function for each agent of each corresponding subgroup being equal to zero; and controlling the two or more systems according to the two or more consensus states (emphasis added).
Gao et al. (‘Couple-Group Consensus for Second-Order Multi-Agent Systems with the Effect of Second-Order Neighbours’ Information’) teaches an invention similar to the subject matter recited in at least independent claims 1, 8, and 15 in which two or more systems of a multi-agent system are divided into two or more subgroups each having one or more agents (e.g., see Fig. 1) and that at least two consensus states are determined (e.g., see Definition 1 and Definition 2 on labeled page number 1728).  Gao, however, does not appear explicit in that each subgroup of the two or more subgroups has a single objective function known to each agent of the subgroup, wherein each consensus state minimizes the single objective function corresponding to the subgroup, and wherein the two or more consensus states satisfy conditions corresponding to a sum of a first derivative of the single objective function for each agent of each corresponding subgroup being equal to zero; and subsequently controlling the two or more systems according to the two or more consensus states (emphasis added). 
Sarsilmaz et al. (US 11,129,236 B1) teaches determining a consensus for a multi-agent system, wherein each agent of the multi-agent system is tasked with performing a local objective in additional to a global objective, and that the agents include, for example, autonomous vehicles.  However, Sarsilmaz does not appear explicit in that consensus between the agents is achieved by at least: determining two or more consensus states, wherein each subgroup of the two or more subgroups has a single objective function known to each agent of the subgroup, wherein each consensus state minimizes the single objective function corresponding to the subgroup, and wherein the two or more consensus states satisfy conditions corresponding to a sum of a first derivative of the single objective function for each agent of each corresponding subgroup being equal to zero; and controlling the two or more systems according to the two or more consensus states (emphasis added)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669